          Case 4:20-cv-08100-KAW Document 6 Filed 12/01/20 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA


TETRA TECH EC, INC.,                                Case No. 20-cv-08100-KAW
                 Plaintiff(s),
                                                    CONSENT OR DECLINATION
          v.
                                                    TO MAGISTRATE JUDGE
UNITED STATES ENVIRONMENTAL                         JURISDICTION
PROTECTION AGENCY, et al.,
                 Defendant(s).


INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you
are the party) or the party you represent (if you are an attorney in the case) choose(s) to consent
or decline to magistrate judge jurisdiction in this matter. Sign this form below your selection.

          CONSENT to Magistrate Judge Jurisdiction

       In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Ninth Circuit.

       OR

          DECLINE Magistrate Judge Jurisdiction

       In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
magistrate judge conduct all further proceedings in this case and I hereby request that this case be
reassigned to a United States district judge.
                                                       Hanson Bridgett LLP,
 DATE: December 1            , 2020              NAME: Davina Pujari



                                                                          Signature
                                         COUNSEL FOR
                        (OR “PRO SE”): Plaintiff TETRA TECH EC, INC.




                                                                              American LegalNet, Inc.
                                                                              www.FormsWorkFlow.com
